Citation Nr: 0801830	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-20 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for benign prostatic 
hypertrophy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from October 1976 to January 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran testified before a Decision Review Officer at a 
personal hearing at the RO in January 2006.  A transcript is 
associated with the claims file.  

This claim was previously before the Board in March 2007, at 
which time the Board determined additional development was 
necessary.  All requested development has been completed and 
the claim is now properly before the Board for appellate 
consideration.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's benign 
prostatic hypertrophy is due to any incident or event in 
active military service, or is caused or aggravated by 
service-connected epididymitis.  


CONCLUSION OF LAW

Benign prostatic hypertrophy was not incurred in or 
aggravated during active military service, and was not 
proximately due to or aggravated by service-connected 
epididymitis.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in May 2004 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  In 
addition, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Although the Dingess notice was not provided prior to 
the initial rating decision, there is no prejudice to the 
veteran because the claim is denied and the issues of rating 
and effective date are moot.  Thus, the Board concludes that 
all required notice has been given to the veteran.  

The Board also finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and the veteran was afforded VA examination 
in December 2004 and further opinion in May 2007 in 
conjunction with his claim.  The veteran also submitted 
private medical records from Major P.K.B. and Dr. R.D., and 
was provided an opportunity to set forth his contentions 
before a Decision Review Officer in January 2006.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  Service connection is also warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2007).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2007).  
The veteran's claimed benign prostatic hypertrophy is not one 
of those diseases subject to presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran asserts service connection is warranted in this 
case because he believes he manifested benign prostatic 
hypertrophy during his military service.  Specifically, the 
veteran asserts that he had lower urinary tract symptoms, 
including problems urinating, during and after service, which 
he attributes to his current diagnosis.  

The service medical records (SMRs) are negative for any 
complaints, treatment, or findings related to problems with 
the veteran's prostate gland.  In fact, the veteran's 
prostate was noted to be normal at his retirement examination 
in August 1995.  However, the veteran reported experiencing 
frequent or painful urination in his August 1995 report of 
medical history.  In this regard, the SMRs contain a 
chronological record of medical care in which the veteran 
notes as history that, from 1976 to 1995, his scrotum would 
hurt after urinating.  In February 1978 and November 1979, 
the veteran complained of pain in his lower groin and 
testicle area, which was diagnosed as epididymitis.  

The first time the veteran is shown to have a diagnosis of 
benign prostatic hypertrophy is in December 1999, at which 
time the veteran reported that he had had pain in his 
prostate area intermittently since 1974.  He also reported 
having decreased force of urine stream and nocturia twice a 
night.  The diagnosis was chronic prostatitis and benign 
prostatic hypertrophy.  Subsequent medical records show the 
veteran continued to complain of problems urinating, which he 
reported existed since 1974.  A retrograde urethragram 
conducted in March 2000 was normal, ruling out any problems 
with the veteran's urethra.  

As noted, the veteran believes his current diagnosis of 
benign prostatic hypertrophy is related to the symptoms he 
manifested during his military service.  There is, however, 
conflicting evidence about whether the veteran's current 
diagnosis is related to the urinary tract symptoms he 
manifested during service.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

In support of his claim, the veteran points to a December 
2004 letter from his treating urologist, Major P.K.B., which 
states that he has been treating the veteran for benign 
prostatic hypertrophy with lower urinary tract symptoms 
(LUTS).  Major P.K.B. states that it appears the veteran has 
been having LUTS from benign prostatic hypertrophy for at 
least the past ten years as he had documented LUTS consistent 
with benign prostatic hypertrophy in 1995.  The veteran also 
submitted an August 2005 statement from a Dr. R.D. which 
states that he initially evaluated the veteran in June 2005 
with symptoms of urinary frequency, decreased force of 
stream, nocturia, and history of recurrent prostatitis since 
age 28.  Dr. R.D. stated that he previously reviewed medical 
records which detailed the veteran's complaints over many 
years that were consistent with his current complaints.  

The Board considers the statements from Major P.K.B. and Dr. 
R.D. to be competent medical evidence; however, I find their 
opinions to be of lessened probative value for the following 
reasons.  Although the veteran's physicians purport to 
establish a relationship between the veteran's benign 
prostatic hypertrophy and urinary tract symptoms he 
manifested during service, neither physician identified what 
medical evidence supported his statement, such as evidence 
shown in the veteran's service or post-service medical 
records or clinical evidence from his examination of the 
veteran.  In this regard, the Board again notes that there is 
no medical evidence showing complaints, treatment, or 
findings related to a prostate disability during service or 
until four years thereafter.  However, neither Major P.K.B. 
nor Dr. R.D addressed the lack of evidence in this regard.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 385 (1998) 
(failure of a physician to give a basis for an opinion 
affects the weight and credibility of the evidence).  

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by Dr. G.A.S., a VA physician, in May 2007.  After 
reviewing the claims file, Dr. G.A.S. opined that it is less 
likely than not that the veteran's benign prostatic 
hypertrophy was manifested during his military service.  In 
making this determination, Dr. G.A.S. noted that the 
veteran's prostate was normal at his retirement physical 
examination.  With respect to Major P.K.B.'s statement 
regarding the chronicity of the veteran's lower urinary tract 
symptoms from benign prostatic hypertrophy, Dr. G.A.S. stated 
that there was no objective documentation of benign prostatic 
hypertrophy during service, at discharge, or during the 
veteran's first post-service year.  With regard to any 
relationship between the veteran's benign prostatic 
hypertrophy and service-connected epididymitis, Dr. G.A.S. 
noted that the veteran had episodes of epididymitis during 
service but stated there is no causal nexus between the two 
separate conditions.  He stated that prostate hypertrophy is 
an intrinsic prostate condition and is coincidental to the 
veteran's problems with testicular, scrotal, and epididymal 
pain and inflammation.  He also stated that there is no 
medical evidence in the veteran or in medical science 
literature to relate the conditions etiologically.  

The Board considers Dr. G.A.S.'s opinion to be the most 
probative evidence of record as to the issue of whether there 
is a nexus between the veteran's current diagnosis of benign 
prostatic hypertrophy and service because his opinion is 
based upon a review of the veteran's entire claims file and 
is supported by a complete rationale.  In this regard, Dr. 
G.A.S. identified the medical evidence which supported his 
conclusion, e.g., the lack of medical evidence of a prostate 
disability during service, and addressed the medical opinions 
of record which appeared to relate the veteran's current 
diagnosis to the urinary problems he manifested during 
service.  

The Board does not doubt the veteran sincerely believes his 
benign prostatic hypertrophy is related to military service, 
to include the urinary problems manifested therein; however, 
there is no indication that he has the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  We recognize that lay statements may be competent to 
support a claim as to lay-observable events or lay-observable 
disability or symptoms, see, e.g., Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, 
the determination as to causation and nexus in this case 
requires sophisticated, professional opinion evidence, and 
the veteran's opinion is not competent and probative medical 
evidence to establish a nexus between the current disability 
and military service.  As a result, the veteran's claim must 
be denied.  See Hickson, supra.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the most competent and 
probative evidence is against the grant of service connection 
for benign prostatic hypertrophy, to include as secondary to 
service-connected epididymitis, and the benefit-of-the-doubt 
is not for application.  See Gilbert, supra.  


ORDER

Entitlement to service connection for benign prostatic 
hypertrophy is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


